DETAILED ACTION

EXAMINER’S REMARKS
Examiner notes that all of the Claim Objections, rejections to 35 USC 112(b), and rejections to 35 USC 103(a) in the current rejection have been maintained and were all previously presented in the Non-Final Office Action September 29, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 and 12-14 are objected to because of the following informalities:
Claim 1 recites the limitation “the outer layer” in line 6 as well as in line 7 as well as in line 8 as well as in line 10 12.  It appears the claim should recite “the plastic outer layer” in order to maintain consistency with “a plastic outer layer” recited in Claim 1, line 5.
Claim 1 recites the limitation “the inner layer” in line 6 as well as in line 8 as well as in line 9 as well as in line 10 as well as in line 1112 as well as in line 14.  It appears the claim should recite “the plastic
Claims 2, 5-6, 8-10, and 12-14 all recite the limitation “the inner layer.”  It appears the claims should recite “the plastic inner layer” in order to maintain consistency with “a plastic inner layer” recited in Claim 1, line 6.
Claims 2-5, 7-10, and 12 all recite the limitation “the outer layer.”  It appears the claim should recite “the plastic outer layer” in order to maintain consistency with “a plastic outer layer” recited in Claim 1, line 5.
Claim 13 recites the limitation “the ribs” in line 2 as well as in line 3.  It appears the claim should recite “the vertically-oriented ribs” in order to maintain consistency with “vertically oriented ribs” recited in Claim 13, line 2.
Claim 14 recites the limitation “the ribs” twice in line 2.  It appears the claim should recite “the vertically-oriented ribs” in order to maintain consistency with “vertically oriented ribs” recited in Claim 13, line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a beverage sealed within the inner layer” in line 9.  It is unclear if the bottle itself is also sealed or if the bottle can be open to the external environment.
Claim 1 recites the limitation “wherein the inner layer is biased toward the outer layer” in line 10.  It is unclear what the term “biased” means in the context of the claim.
Claim 1 recites the limitation “wherein the bias of the inner layer resists contraction of the inner layer” in line 11.  It is unclear how the inner layer can resist bias against itself.  The claim recites the bias of the inner layer resists contraction of the inner layer.  Additionally, it is unclear if an external force or pressure is applied to the bottle to induce the claimed bias or if the claimed bias occurs naturally in the ambient environment.  Furthermore, it is unclear what the term “biased” means in the context of the claim.
Claim 1 recites the limitation “wherein at least a portion of the inner layer contracts from the outer layer in response to a reduction in volume of the beverage while the beverage is sealed within the inner layer” in lines 12-14.  It is unclear how the volume of the beverage is capable of being reduced while the beverage is sealed within the inner layer.  If the beverage is closed off from the external environment and sealed from the external environment, it is unclear how the beverage volume is able to be reduced.  Additionally, it is unclear what causes the reduction in volume of the beverage.  The beverage volume can be reduced if there is a leak in the bottle or if a consumer drinks from the bottle.  However, it is unclear what other ways the beverage 
Claim 2 recites the limitation “wherein the inner layer is configured to deform independently of the outer layer” in lines 1-2.  There is insufficient antecedent basis for a force being applied to the bottle that causes any deformation.  Additionally, it is unclear if the deformation of the inner layer and the deformation of the outer layer occurs in an ambient environment wherein no external force or pressure is applied to the bottle.
Claim 2 recites the limitation “wherein an internal volume of the inner layer is less than an initial internal volume of the inner layer before the beverage is sealed” in lines 3-6.  There is insufficient antecedent basis for the bottle to be open to the environment, i.e. unsealed, at any point.  For purposes of examination Examiner interprets the claim to recite “wherein an internal volume of the inner layer when the bottle is sealed is less than an initial internal volume of the inner layer when the bottle is initially unsealed.”
Claim 6 recites the limitation “wherein the internal volume of the inner layer does not decrease in volume as the beverage is released from the bottle” in lines 1-2.  However, Claim 1, lines 12-14 already recites “wherein at least a portion of the inner layer contracts from the outer layer in response to a reduction in volume of the beverage while the beverage is sealed within the inner layer.”  These two limitations contradict one another.  Claim 6 recites that the internal volume of the inner layer does not decrease in volume whereas Claim 1 recites the inner layer contracts as a result of a reduction of volume of the beverage.
Claim 12 recites the limitation “wherein the venting openings are configured to break open to fluidly connect the space between the outer layer and the inner layer” in lines 1-2.  The claim does not recite any external force or pressure being applied to the bottle.  It is unclear if the venting openings are configured to break open in an ambient environment wherein no external force or pressure is applied to the bottle.  Additionally, the claim does not require the venting openings to be initially sealed.  It is unclear how openings break open if the openings are not initially sealed.  Otherwise, the openings would already be open and would not need to be broken.
Claim 12 recites the limitation “the pressure outside the outer layer when at a set pressure differential” in lines 2-3.  It is unclear what two pressures are being compared in the pressure differential.
Claim 15 recites the limitation “the innermost layer” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “wherein the innermost layer is configured to move away from the outermost layer in the body portion to adapt an internal volume of the beverage bottle” in lines 5-6.  It is unclear what is meant by the term “adapt” in the context of the claim.
Claim 15 recites the limitation “a cooling beverage” in lines 6-7.  It is unclear what is meant by the term “cooling” in the context of a beverage.  For purposes of examination Examiner interprets the claim to recite “a cold beverage,” i.e. a beverage that has a temperature below ambient.
Claim 15 recites the limitation “wherein the ribs of the innermost layer are configured to concentrate the innermost layer’s motion away from the outermost layer at 
Claim 16 recites the limitation “wherein the innermost layer is configured to maintain its shape while the innermost layer moves away from the outermost layer” in lines 1-2.  It is unclear if an external force or pressure is applied to the beverage bottle to induce the claimed motion or if the claimed motion occurs naturally in the ambient environment.
Claim 18 recites a dependency on canceled Claim 17.  It is unknown what the metes and bounds of Claim 18 are.  For purposes of examination Examiner interprets Claim 18 to depend on independent Claim 15.
Clarification is required.
Claims 3-5, 7-11, 13-14, and 19-20 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. US 5,407,629 (cited on Information Disclosure Statement dated December 20, 2019).
Regarding Claim 1, Schmidt et al. discloses a bottled beverage (‘629, Column 2, lines 42-46) comprising a bottle comprising a neck (neck portion 51) (‘629, Column 4, lines 63-66), a base (base portion 52) (‘629, Column 5, lines 7-9), a plastic outer layer (substantially rigid outer layer 59), and an plastic inner layer (separable inner layer 58) disposed inside the plastic outer layer (substantially rigid outer layer 59) (‘629, Column 5, lines 7-17) wherein the plastic inner layer (separable inner layer 58) contacts the plastic outer layer (substantially rigid outer layer 59) at the neck (neck portion 51) (‘629, FIG. 1).  A space is disposed between the plastic outer layer (substantially rigid outer layer 59) and the plastic inner layer (separable inner layer 58) and a beverage (‘629, Column 2, lines 42-46) is sealed within the plastic inner layer (separable inner layer 58) wherein the plastic inner layer (separable inner layer 58) is biased, i.e. contacts at the neck, the plastic outer layer (substantially rigid outer layer 59) (‘629, FIG. 1).  The bias 
Regarding Claim 2, Schmidt et al. discloses the plastic inner layer (separable inner layer 58) is capable of deforming independently of the plastic outer layer (substantially rigid outer layer 59), i.e. only the separable inner layer deforms inwardly in FIG. 2.  An internal volume of the plastic inner layer (separable inner layer 58) is less than an initial internal volume of the plastic inner layer (separable inner layer 58) before the beverage is sealed, i.e. the volume of the bottle is less in FIG. 2 than in FIG. 1 as the separable inner layer 58 decreases in volume.
Regarding Claim 3, Schmidt et al. discloses the shape (substantially cylindrical) of the plastic outer layer (substantially rigid outer layer 59) does not change in response the reduction in volume of the beverage (‘629, FIGS. 1-2).  It is noted that the claim only requires the shape of the plastic outer layer to not change in reduction in volume of the beverage.  The shape of the substantially rigid outer layer 59 maintains its substantially cylindrical shape.  Furthermore, it is noted that the claim does not require a size or volume of the plastic outer layer to not change.
Regarding Claim 4, Schmidt et al. discloses the outermost layer being cylindrical with no ribs or panels (‘629, FIG. 1).
Regarding Claim 5, Schmidt et al. discloses the plastic inner layer (separable inner layer 58) is capable of moving toward the plastic outer layer (substantially rigid outer layer 59) when a seal sealing the beverage within the plastic inner layer (separable inner layer 58) is broken (‘629, FIG. 2) (‘629, Column 5, lines 7-17).
Regarding Claim 6, Schmidt et al. discloses the inner layer being separated from and collapsed toward the open end of the container and the inner layer being reexpanded to its original position adjacent the outer layer (‘629, Column 2, lines 26-33), which reads on the claimed beverage bottle being capable of having an internal volume of the inner layer not decreasing in volume as the beverage is released from the bottle.
Regarding Claim 7, the limitations “wherein the inner layer and the outer layer have corresponding shapes between the neck and the base” broadly reads on the inner layer and outer layer having any shape.  The phrase “corresponding shapes” does not impart any particular structural details to the claimed inner and outer layer.  Nevertheless, Schmidt et al. teaches the inner layer (separable inner layer 58) and the outer layer (substantially rigid outer layer 59) both have a substantially cylindrical shape (‘629, FIG. 1).
Regarding Claim 9, Schmidt et al. discloses a gas introduction mechanism (vent holes 558) in fluid connection with the space between the plastic outer layer (substantially rigid outer layer 59) and the plastic inner layer (separable inner layer 58) (‘629, FIG. 2) (‘629, Column 5, lines 18-34).
Regarding Claim 10, Schmidt et al. discloses the gas introduction mechanism comprising venting openings (vent holes 558) in the plastic outer layer (substantially 
Regarding Claim 11, Schmidt et al. discloses a venting opening (aperture 21) being disposed in the base (‘629, Column 6, lines 8-10).  Although Schmidt et al. teaches using a singular venting opening and not multiple openings disposed in the base, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced in view of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP § 2144.04.VI.B.).
Regarding Claim 12, Schmidt et al. discloses the venting openings (aperture 21) being broken open, i.e. open, to fluidly connect the space between the plastic outer layer (substantially rigid outer layer 59) and the plastic inner layer (separable inner layer 58) with the pressure outside the plastic outer layer (substantially rigid outer layer 59) when at a set pressure differential (‘629, FIGS. 5-6).
Regarding Claims 13-14, Schmidt et al. discloses the inner layer comprising vertically oriented ribs (ribs 201) formed on an interior surface of the inner layer and the inner layer comprising at least four of the ribs (ribs 201) wherein the ribs (ribs 201) are evenly spaced around a central longitudinal axis of the bottle (container 200) (‘629, FIG. 18) (‘629, Column 8, lines 41-48).
Further regarding Claim 13, the limitations “wherein the ribs are configured to promote deformation of the inner layer between ribs” are limitations with respect to the intended use of the bottled beverage.  In this regard, applicant’s attention is invited to .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. US 5,407,629 (cited on Information Disclosure Statement dated December 20, 2019) as applied to claim 1 above in view of Otero US 2013/0062302.
Regarding Claim 8, Schmidt et al. is silent regarding the inner layer also being attached to the outer layer at the base.
Otero discloses a beverage bottle (‘302, Paragraph [0005]) made of plastic (‘302, Paragraph [0024]) comprising a plastic outer layer (outer shell) and a plastic inner layer 
Both Schmidt et al. and Otero are directed towards the same field of endeavor of plastic beverage bottles.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage bottle of Schmidt et al. and attach the inner layer to the outer layer at the base since Otero teaches that this was a known and conventional way to attach an outer layer to an inner layer in the plastic beverage container art.
Claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. US 5,407,629 (cited on Information Disclosure Statement dated December 20, 2019) in view of Hutts et al. US 2013/0004692 and Zenger US 4,466,553.
Regarding Claim 15, Schmidt et al. discloses a beverage bottle (‘629, Column 2, lines 42-46) comprising a beverage bottle wall formed of layers of plastic (substantially rigid outer layer 59, separable inner layer 58) (‘629, Column 5, lines 7-17) wherein in a body portion of the beverage bottle an outer surface of the innermost layer (separable inner layer 58) has the same shape (cylindrical) as an inner surface of an outer most layer (substantially rigid outer layer 59) of the layers (‘629, FIG. 1).  The innermost layer is capable of moving away from the outermost layer in the body portion to adapt an internal volume of the beverage bottle to a volume change of a cooling beverage disposed within the inner layer after the beverage bottle is sealed (‘629, (space between 
Schmidt et al. is silent regarding the innermost layer having ribs formed as thickened sections of the innermost layer.
Hutts et al. discloses a beverage bottle (‘692, Paragraph [0035]) made from a plastic preform (‘692, Paragraph [0098]) wherein the beverage bottle comprises an inner surface (inside surface 6a) having ribs (ribs 12) formed as thickened sections of the inner surface (inside surface 6a) (‘692, FIG. 6) (‘692, Paragraphs [0045] and [0058]).
Both Schmidt et al. and Hutts et al. are directed towards the same field of endeavor of beverage bottles.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage bottle of Schmidt et al. and incorporate ribs formed as thickened sections of the inner surface of the beverage bottle since Hutts et al. teaches that this was a known way to construct a beverage bottle.

    PNG
    media_image1.png
    594
    1174
    media_image1.png
    Greyscale

Further regarding Claim 15, Schmidt et al. modified with Hutts et al. is silent regarding the innermost layer being capable of moving away from the outermost layer in the body portion to adapt an internal volume of the beverage bottle to a volume change of a cooling beverage disposed within the inner layer after the beverage bottle is sealed.
Zenger discloses a beverage bottle wherein an innermost layer moves away from the layer (collapse) to adapt to a volume change of a cooling beverage disposed within the inner layer after the beverage bottle is sealed (‘553, Column 7, lines 20-25).
Both Schmidt et al. and Zenger are directed towards the same field of endeavor of plastic beverage bottles.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Schmidt et al. to be capable of performing the intended use limitations of the innermost layer moving away from the outermost layer in the body portion to adapt to a volume change of a cooling beverage disposed within the inner layer after the beverage bottle is sealed as taught by Zenger in order to maintain the beverage in the sealed container.
Further regarding Claim 15, the limitations “wherein the ribs of the innermost layer are configured to concentrate the innermost layer’s motion away from the outermost layer at portions of the innermost layer between adjacent ribs” are seen to be recitations regarding the intended use of the “bottled beverage.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the prima facie case of obviousness has been established in view of In re Best,
Regarding Claim 16, Schmidt et al. discloses the shape (substantially cylindrical) of the plastic outer layer (substantially rigid outer layer 59) is capable of maintaining its shape (cylindrical) while the innermost layer (separable inner layer 58) moves away from the outermost layer (substantially rigid outer layer 59) (‘629, FIGS. 1-2).  It is noted that the claim only requires the shape of the outermost layer to maintain its shape while the innermost layer moves away from the outermost layer.  The shape of the substantially rigid outer layer 59 maintains its substantially cylindrical shape.  Furthermore, it is noted that the claim does not require a size or volume of the plastic outer layer to not change.
Regarding Claims 18-19, Schmidt et al. discloses a gas introduction mechanism (vent holes 558) in fluid connection with the space between the outermost layer and the innermost layer wherein the gas introduction mechanism comprises venting openings (vent holes 558) in the beverage bottle wall that allow pressure within the space between the outermost layer and the innermost layer to equalize with a pressure outside of the outermost layer (‘629, FIG. 2) (‘629, Column 5, lines 18-34).
Further regarding Claim 18, the limitations “wherein a space between the innermost layer and the outermost layer increases when the innermost layer moves away from the outermost layer and wherein the gas introduction mechanism is configured to supply gas to the space in response to a change in volume within the innermost layer” are limitations with respect to the intended use of the beverage bottle and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 16 provided above.  Nevertheless, Schmidt et al. discloses the .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. US 5,407,629 (cited on Information Disclosure Statement dated December 20, 2019) in view of Hutts et al. US 2013/0004692 and Zenger US 4,466,553 as applied to claim 15 above in view of Sincock US 3,769,056.
Regarding Claim 20, Schmidt et al. modified with Hutts et al. and Zenger is silent regarding the outermost layer comprising a reinforcing band that is a section of greater thickness compared to the thickness of the rest of the outermost layer wherein the reinforcing band is formed in the body portion and occupies a constant percentage of the height of the beverage container.
Sincock discloses a beverage container (container 10) comprising a beverage bottle wall (sidewall 14) having an outermost layer comprising a reinforcing band (partially foamed outer covering 18) that is a section of greater thickness as compared to the thickness of the rest of the outermost layer wherein the reinforcing band (partially foamed outer covering 18) is formed in the body portion and occupies a constant percentage of the height of the beverage container (container 10) (‘056, FIG. 4E) (‘056, Column 3, lines 28-55).
Both Schmidt et al. and Sincock are directed towards the same field of endeavor of plastic beverage containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage container of Schmidt et al. and incorporate a reinforcing band that is a section of greater thickness compared to the thickness of the rest of the outermost layer wherein the reinforcing band is formed in the .

Response to Arguments
Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive.
Applicant argues on Page 6 of the Remarks with respect to the Claim Objections that each of the relevant structures has antecedent basis in earlier recitations of those structures and that modifying the structure with an adjective does not change the proper antecedent basis and clarity for each of those terms.
Examiner notes that Claim Objections are not rejections and are grammatical suggestions.  Examiner maintains the Claim Objections for grammatical purposes.  Examiner notes that Claim Objections are not reviewed by the Patent Board during an appeal and that the proprietary of any pending Claim Objections are determined via Petitions.
Applicant argues on Page 7 of the Remarks that the Claim 1 recitation of “wherein at least a portion of the inner layer contracts from the outer layer in response to a reduction in volume of the beverage while the beverage is sealed within the inner layer” is clear in view of the Specification that explains how the volume contraction occurs via cooling of the beverage and corresponding thermally induced contraction of the now cooled beverage and cites to Paragraphs 19-22 of the Specification.  Applicant 
Examiner notes that it is improper to import limitations from the Specification into the claims.  Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim in view of Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004) (MPEP § 2111.01.II.).  Examiner notes that applicant statement on Page 8 of the Remarks with respect to the other rejections to 35 USC 112(b) that the remaining indefiniteness rejections follow the same pattern and that the relevant support for each of these terms are clear when read in view of the specification does not specifically and distinctly point out the supposed errors of those particular rejections under 35 USC 112(b).  For example, the rejection of Claim 18 to 35 USC 112(b) as depending on canceled Claim 17 has been maintained.  It is improper to generically argue that Claim 18 depending on canceled Claim 17 is clear in view of the specification.  Furthermore, applicant has not made an attempt to specifically and distinctly argue the remaining rejections under 35 USC 112(b).  Therefore, these arguments are not found persuasive.
Applicant argues on Pages 8-9 of the Remarks that the rejections to 35 USC 103(a) cite and apply the same art in the same way as in the Final Office Action dated March 8, 2021.  Applicant alleges that applicant addressed the rejections including the improper intended use theory previously applied by the Office in the pre appeal brief arguments filed May 24, 2021 and that the office repeats the rejections omitting some of 
Examiner notes that although the same art as that applied in the Final Office Action dated March 8, 2021, the explanations of how the cited art meets the limitations was made in a different way in the Non-Final Office Action dated September 29, 2021.  For example, the rejection of Claim 1 under 35 USC 103(a) in the Non-Final Office Action dated September 29, 2021 does not rely upon the intended use rationale whereas the rejection of Claim 1 under 35 USC 103(a) in the Final Office Action dated March 8, 2021 relies upon the intended use rationale.  Applicant has reiterated previous arguments when Examiner notes that a new rationale was relied upon in the Non-Final Action dated September 29, 2021.  Applicant fails to provide arguments that specifically and distinctly points out the supposed errors in the Non-Final Office Action dated September 29, 2021.  Since the rejections to 35 USC 103(a) in the Non-Final Office Action dated September 29, 2021 involve new rationales and explanations and applicant has not provided arguments that distinctly and specifically point out the supposed errors of the Non-Final Office Action dated September 29, 2021, these arguments are not found persuasive.
Applicant argues on Pages 8-9 of the Remarks that the prior art fails to teach or suggest the limitations “where the bias of the inner layer resists contraction of the inner layer” of Claim 1 and alleges that the Office’s explanation that the bias of the plastic inner layer (separable inner layer 58) resists contraction of the plastic inner layer (separable inner layer 58) (at the neck portion 51 of the bottle” does not explain how 
Examiner argues with respect to the arguments regarding Claim 1 that art is being applied insofar as the claims could be understood in view of the rejections to 35 USC 112(b).  Applicant’s explanations regarding the rejections to 35 USC 112(b) does not specifically address any particular rejection.  Since the claims are not entirely clear, the prior art rejection is being applied insofar as the claims can be understood.
Applicant argues on Page 9 of the Remarks that the Office repeats the intended use and inherency based argument regarding Claim 15’s “wherein the ribs of the innermost layer are configured to concentrate the innermost layer’s motion away from the outermost layer at portions of the innermost layer between adjacent ribs” and alleges that the Office’ rationale that this limitations is an intended use is wrong for reasons applicant has already explained.  Additionally, applicant alleges that the use of inherency to teach the function of the existing structures is not appropriate because the Office has failed to provide the required reasoned explanation why this is the case and contends that the pre appeal brief argument the February 16, 2021 Reply explain in detail why the prior art rejection is improper.
Examiner with respect to the arguments made regarding Claim 15 that the limitations “wherein the ribs of the innermost layer are configured to concentrate the innermost layer’s motion away from the outermost layer at portions of the innermost layer between adjacent ribs” are seen to be recitations regarding the intended use of the prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  The combination of Schmidt et al. modified with Hutts et al. and Zenger discloses a beverage bottle (‘629, Column 2, lines 42-46) comprising a beverage bottle wall formed of layers of plastic (substantially rigid outer layer 59, separable inner layer 58) (‘629, Column 5, lines 7-17) wherein the inner .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792